Citation Nr: 1760617	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a bilateral hand condition, claimed as joint pains of the hand.

2. Entitlement to service connection for a condition of the right calf.

3. Entitlement to service connection for a lumbar spine condition.

4. Entitlement to service connection for a sleeping disorder.

5. Entitlement to an initial compensable rating for hammertoes of the 2nd, 3rd, and 4th toes of the right foot.  

6. Entitlement to an initial compensable rating for hammertoes of the 2nd, 3rd, and 4th toes of the left foot.  

7. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board also notes that the Veteran alleged on his April 2014 VA Form 9, Substantive Appeal that his foot conditions have led to some of his other problems, including muscle spasms, and to his unemployability.  Entitlement to TDIU is a part of an increased rating claim if unemployability is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consequently, that issue has been added to the issues before the Board.

The issues of service connection for conditions of the right calf, lower back, a sleep disorder; entitlement to initial compensable ratings for hammertoes of the right and left foot; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The evidence of record does not show that the Veteran has been diagnosed with or suffered from a current disability of the bilateral hands during or proximate to the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand condition are not met.  38 U.S.C. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, appropriate notice was provided by letters in December 2010 and August 2011.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service VA treatment records are associated with the claims file.  Where the Veteran has identified and authorized VA to obtain private treatment records, VA has either obtained those records and associated them with the claims file or made the appropriate attempts to obtain those records.

The Veteran was also provided with a VA examination in September 2011.  Neither the Veteran nor his representative has raised any issues with the adequacy of the examination and opinion.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be established for a disease or injury incurred in or caused or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran seeks service connection for an unknown condition of his bilateral hands that causes him to experience joint pain.  At the September 2011 VA examination, the Veteran reported that he began to experience pain in his hands a couple of years after leaving the service.  He described his pain as worse after extended use of his hands, but denied a history of swelling.

Neither the Veteran's service treatment records nor his post-service VA treatment records contain documentation of complaints, symptoms, treatment, or diagnosis for a condition of either the hands or fingers.

The September 2011 VA examination similarly documents no pathology of the Veteran's hands or fingers.  The Veteran had complete range of motion without evidence of painful motion during the examination.  Imaging studies also revealed no abnormal findings of the Veteran's hands or fingers.  The VA examiner concluded that there was no diagnosis for the Veteran's hands or fingers.

Based on this evidence, the Board finds that service connection for a bilateral hand condition must be denied.  The most probative evidence of record indicates that the Veteran has not, at any time relevant to this appeal, manifested a condition of his hands.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show that the Veteran's has had a disability of the bilateral hands (or either hand) during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In reaching this conclusion, the Board is cognizant of the Veteran's statements that he experiences joint pain in his hands.  However, the Veteran has not identified any in-service disease or injury of any kind during his service to which his bilateral hand pain could be related.  Additionally, while the Veteran is certainly competent to testify as to observable symptoms such joint pain in his hands, he is not competent to diagnose the underlying disabilities that give rise to those symptoms.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  The United States Court of Appeals for Veterans Claims (Court) has made clear that pain alone, without a diagnosed underlying malady or condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).

For these reasons, the Board finds that service connection for a condition of the bilateral hands cannot be granted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt doctrine does not apply where the evidence preponderates against a claim.  Ortiz, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a condition of the bilateral hands is denied.


REMAND

With respect to the claims of service connection for a condition of the right calf muscle, lower back, sleep disorder, and to the claims of entitlement to initial compensable ratings for hammertoes of the right and left foot and TDIU, the Board finds that a remand is required before a final adjudication can be accomplished.

In the Veteran's substantive appeal, the Veteran claimed to have muscle spasms as a result of his service-connected right and left hammertoes.  The Veteran did not provide further details, but the September 2011 VA examination documented that the Veteran walked with an antalgic gait, favoring his right side more than his left, and diagnosed degenerative disc disease in the Veteran's lumbar spine.  However, the medical evidence of record is insufficient for the Board to determine whether the Veteran's antalgic gait is the result of a condition of the right calf that was caused or aggravated by the Veteran's service-connected bilateral foot condition, as he claims, because this question was not addressed by the VA examiner.  Similarly, the medical evidence of record is not sufficient to guide the Board in determining whether the Veteran's degenerative disc disease is caused or aggravated by the Veteran's service-connected right and left hammertoes.  Therefore, the Board finds that addendum opinions must be obtained addressing these questions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the rationale as to why the examiner determined that the Veteran's degenerative disc disease is not related to the Veteran's in-service lower back strain does not contain sufficient detail to guide the Board in determining whether the Veteran's degenerative disc disease was directly related to the Veteran's service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The rationale simply states that the examiner "sees no evidence" that the condition was related to service.  Additional details are necessary to help the Board understand and explain why there is no relationship between the Veteran's in-service lower back strain and his current degenerative disc disease.

With regard to a sleeping disorder, the Board finds that the Veteran's post-service treatment records contain a diagnosis of insomnia.  However, there is insufficient information to determine when this condition had its onset or whether this condition is related to the Veteran's service.  Consequently, the Board finds that an addendum opinion is necessary as to this condition as well.  McLendon, 20 Vet. App. 79.

With respect to the Veteran's claim for initial compensable ratings for the hammertoes in his right and left foot, the Board finds that additional development is necessary.  In particular, at the September 2011 VA examination, the Veteran was diagnosed with hammer toe and mallet toe affecting the second through fourth toes on both feet and with degenerative arthritis in both feet.  The examiner opined that the Veteran's painful hammer toe and mallet toe conditions were the sequelae of his in-service diagnosed toe deformities.  However, the examiner did not provide information as to whether the Veteran's degenerative arthritis in his feet is also the sequelae of his service-connected toe deformities.  Consequently, the Board finds that an addendum opinion is necessary before determining the proper disability rating for the Veteran's bilateral feet.  McLendon, 20 Vet. App. 79.

Finally, in the Veteran's April 2014 substantive appeal, he argued that his foot conditions have led to his inability to work, among other problems.  The record reflects that the Veteran is unemployed.  However, the Board does not have sufficient information to adjudicate this question because appropriate development has not been completed.  Moreover, the Veteran's TDIU claim is also inextricably intertwined with the final analysis of his claim for his claim for a compensable rating for his bilateral foot condition.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request appropriate information to develop his claim for TDIU.

2. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claims on appeal.

3. After the above records development is completed, provide the Veteran's claims file, to include a copy of this remand, to an appropriate examiner or examiners to obtain appropriate addendum opinions.  The examiner(s) should address:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative arthritis of both feet documented in the September 2011 VA examination is the sequelae of or caused or aggravated by the Veteran's service-connected right and left hammer toe and mallet toe conditions, or is otherwise caused or aggravated by the Veteran's service.

(b) Whether the Veteran is currently diagnosed with a condition of the right calf, and if so, whether it is at least as likely as not (50 percent or greater probability) that this condition was caused or aggravated by the Veteran's service or his service-connected condition of the bilateral feet.  With respect to this question, the examiner should specifically consider the Veteran's assertion that he experiences muscle spasms  as a result of his service-connected right and left hammertoes.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine was caused or aggravated by the Veteran's service or his service-connected condition of the bilateral feet.  With respect to this question, the examiner should provide a rationale explaining why the Veteran's degenerative disc disease is or is not related to his in-service lumbar strain.

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's insomnia was incurred in or caused or aggravated by the Veteran's service.

The examiner(s) should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If, in the judgment of the examiner(s) a particular opinion cannot be given without an additional examination, the Veteran should be scheduled for an appropriate examination.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider(s) must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


